                            Case 4:19-cr-00589-HSG Document 25 Filed 11/06/19 Page 1 of 3
AO 257(Rev. 6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
 BY: □ COMPLAINT                     INFORMATION           □ INDICTMENT                         Name of District Court, and/or Judge/Magistrate Location

          -OFFENSE CHARGED
                                                           □ SUPERSEDING                           NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                 OAKLAND DIVISION
  18 U.S.C. § 951 - Acting as an Agent of a Foreign               I I Petty
                   Government Without Notice to the
                  Attorney General                                I I Minor          r- DEFENDANT - U.S

                                                                  □ Misde
                                                                       meanor          I XUEHUA PENG, a/k/a Edward Peng                           ^        V#-
                                                                  0 Felony
 PENALTY:      18U.S.C§951 - 10 years prison, $250,000 fine, 3 years supervised
               release, $100 assessment


                                                                                                                                           fit®
                                                                                                                      DEFENDANT!
                                                                                                                                        W 7T
                               PROCEEDING                                                     IS WOriN CUSTODY
                                                                                                                                                6 2019
                                                                                                 Has not been arrested, pendingSiJji^m^this proceeding.
   Name of Complalntant Agency, or Person (& Title, If any)
                                                                                       1) [3 If not detained give dateya^intfr Us
                                                                                                 summons was served on                                  On//n>
                                     FBI (JUFB)
       person is awaiting trial in another Federal or State Court,                     2)        Is a Fugitive
   □   give name of court

                                                                                       3) Q Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
  □    per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                              IS IN CUSTODY

                                                                                      4) 1^ On this charge
       this is a reprosecution of
       charges previously dismissed                                                   5) I I On another conviction               1
  □    which were dismissed on motion                            SHOW                                                             ?      Q Federal Q State
       of:                                                    DOCKET NO,
                                                                                      6) Q Awaiting trial on other charges
        □ U.S. ATTORNEY

       this prosecution relates to a
                                    [^DEFENSE
                                                         }                                       If answer to (6) is "Yes", show name of institution


                                                                                                                               If "Yes"
  I I pending case involving this same                                                      Has detainer di
       defendant                                              MAGISTRATE
                                                               CASE NO.
                                                                                            been filed?
                                                                                                           [3 No          }    give date
                                                                                                                               filed       _
                                                                                            DATE OF                     Month/DayAFear

                                                         }
       prior proceedings or appearance(s)
  I I before U.S. Magistrate regarding this                                                 ARREST
                                                           3 :19-71565-JCS
       defendant were recorded under                                                        Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                   DATE TRANSFERRED                           Month/DayAFear
Furnishing Information on this form                   DAVID L. ANDERSON                     TO U.S. CUSTODY               »
                                 I U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                      I I This report amends AO 257 previously submitted
Attorney (if assigned)                      John H. Hemann, AUSA

                                                         ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

        □ SUMMONS                  NO PROCESS* □ WARRANT                      Bail Amount:

        If Summons, complete following:
        I I Arraignment     Initial Appearance                                * Where defendar}t previously apprehended on complaint, no new summons or
                                                                              warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                              Date/Time:                                  Before Judge:

        Comments:
                     Case 4:19-cr-00589-HSG Document 25 Filed 11/06/19 Page 2 of 3




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2

 3
                                                                                           PIL
                                                                                          NOV~
 4                                                                                               6 2019
 5                                                                                               SOONG

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
                                                                                                          Q
                                                 OAKLAND DIVISION

11   UNITED STATES OF AMERICA,
                                                                     old II588
12              Plaintiff,
                                                             VIOLATION: 18 U.S.C. § 951 - Acting as an Agent
13       V.                                                  of a Foreign Government Without Notice to the
                                                             Attorney General
14   XUEHUA PENG,
              a/k/a Edward Peng,
15
              Defendant.                                     OAKLAND VENUE
16

17                                               INFORMATION

18   The United States Attorney charges:

19              1.      Defendant XUEHUA PENG, also known as Edward Peng, is a naturalized United States
20   citizen.

21            2.        PENG resided in Hayward, California, from at least 2014 imtil the present.
22            3.        The Government ofthe People's Republic of China("PRC")conducts intelligence
23   activities using a variety of sources, including through its Ministry of State Security("MSS").
24            4.        The MSS is responsible for counterintelligence and foreign intelligence, as well as
25   political security. Among other things, the MSS and its regional bureaus focus on identifying and
26   influencing the foreign policy of other countries, including the United States of America.
27            5.        The MSS and its bureaus seek to obtain information on political, economic, and security
28   policies that might affect the PRC, along with military, scientific, and technical information of value to

     INFORMATION                                         1
                 Case 4:19-cr-00589-HSG Document 25 Filed 11/06/19 Page 3 of 3




 1   the PRC. The MSS and its bureaus are tasked with conducting clandestine and covert human source
 2   operations, of which the United States of America is a principal target.
 3           6.      MSS intelligence officers recruited and directed PENG to act as an agent on their behalf
 4   in the United States. They directed him to courier information from dead drop locations in the United
 5   States to the PRC, which PENG did on at least four occasions beginning in June 2015.
 6          7.       The information PENG couriered was classified information related to the national

 7   security ofthe United States. PENG knew at all times that he was being directed by agents of the
 8   Chinese government.

 9          8.       At no time was PENG a duly accredited diplomatic or consular officer or attache.

10          9.       At no time did PENG notify the Attorney General that he would and did act in the United

11   States as an agent of a foreign government or instrumentality.
12
     COUNT ONE:(18 U.S.C. § 951 - Acting as an Agent of a Foreign Government Without Notice to the
13                   Attorney General)

14          10.     Paragraphs 1 through 9 are realleged as iffully set forth herein.

15          11.     From on or about June 13, 2015, and continuing until on or about July 2, 2018, in the

16   Northern District of California and elsewhere, the defendant,

17                                    XUEHUA PENG,a/k/a Edward Peng,

18   did knowingly act in the United States as an agent of a foreign government, to wit, the government of

19   the People's Republic of China and officials of the PRC Ministry of State Security, without notifying the

20   Attorney General as required by law.

21          All in violation of Title 18, United States Code, Section 951.

22   DATED;                                               DA^mL. ANDERSON
                                                          Unifed ^tes Attorney
23

24
                                                          JOEDJ H.HEMANN
25                                                        BENJAMffj KINGSLEY
                                                          COLIN SjA^MPSON
26                                                        Assistant United States Attorneys
                                                          NICHOLAS O. HUNTER
27                                                        Trial Attorney, National Security Div
28



     INFORMATION
